DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	In claims 1-15, use of the term “or” combining two portions of a claim is interpreted as being satisfied when either portion of the claim is satisfied. It is thus not required that both portions of the claim combined with the term “or” be rejected for the claim to be rejected; only one potion combined with the term “or” need be rejected.
In claims 1, 7-9, 11, and 13-15 use of term “and/or” is interpreted as fundamentally the same as the term “or”. This means that satisfying either of the listed limitations combined by “and/or” in a single claim would be enough to satisfy that claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-5 of copending Application No. 12/280,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending Application No. 12/280,113 anticipate the claims of the current application. The claims referenced from Application No. 12/280,113 are those most recently amended at the time of this response with the receipt date of 07/21/2021.
Regarding claim 1 of the current application: 
a method for producing a component of a turbomachine from a metal alloy (TiAl alloy), which comprises the following steps: defining at least one first component region having a first property profile, and at least one second component region having a second property profile which is different from the first property profile (claim 1 of 12/280,113); providing at least one powder of the metal alloy or several different powders of constituents of the metal alloy (powder composed of the TiAl alloy); 
Please see the claim interpretation above for interpretation on use of the term “or”.
additive manufacturing of the component from at least one powder (powder composed of the TiAl alloy), wherein the powder is melted for cohesive joining of the powder particles to each other and to a substrate or to an already produced part of the component (claim 1 of 12/280,113), and wherein the powder particles for the formation of the first component region and the powder particles for the formation of the second component region are different, and/or are additively deposited under such different conditions that different structures (deposited under different conditions; different percent of Al is vaporized) of the deposited material are produced in the first component region and in the second component region (claim 1 of 12/280,113).
Components with differing chemical makeup have differing structures. Please see the claim interpretation above for interpretation on use of the term “and/or”.

Regarding claim 7 of the current application:
the method according to claim 1, wherein the different powder particles and/or the different conditions for melting the powder (claim 4 of 12/280,113; different conditions)
Please see the claim interpretation above for interpretation on use of the term “and/or”.
 during the production of the first and/or the second component region are varied over the corresponding first and/or second component region and/or in the transition region between the first and second component region (claim 4 of 12/280,113; first and/or second component region), so that a gradient of material with varying property profile is deposited in the corresponding first and/or second component region and/or in the transition region (claim 4 of 12/280,113; first and/or second component region).
Please see the claim interpretation above for interpretation on use of the term “and/or”.

Regarding claim 8 of the current application:
the property profile of the first component region has an improved fatigue strength than that in the second component region and/or in that the property profile in the second component region has a higher creep resistance than in the first component region (claim 5 of 12/280,113; second component region has higher creep resistance than in the first component region).
Please see the claim interpretation above for interpretation on use of the term “and/or”.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.).
Regarding claim 1, Ge teaches a method for producing a component of a turbomachine (Page 1193 Introduction; turbines) from a metal alloy (Page 1193 Introduction; investigating effect of fabrication parameters on TiAl alloy), which comprises the following steps:
defining at least one first component region having a first property profile, and at least one second component region  having a second property profile which is different from the first property profile (1193 Experimental procedures; specific areas of powder layer were melted with a higher energy input);
Different components are melted in different ways so that different components would have different microstructures.
providing at least one powder of the metal alloy (Page 1193 Experimental Procedures; gas atomized Ti-47Al-2Cr-2Nb powders) or several different powders of constituents of the metal alloy;
Page 1193 Experimental Procedures teaches the use of Ti-47Al-2Cr-2Nb powders which is a known metal alloy in the art.
Please see the claim interpretation above for interpretation on use of the term “or”.
additive manufacturing of the component from at least one powder, wherein the powder is melted for cohesive joining of the powder particles to each other and to a substrate or to an already produced part of the component (Page 1193 Experimental procedures; powder is melted layer by layer first onto a stainless steel plate substrate then onto the layers),
Additive manufacturing involves manufacturing one layer at a time, which Ge teaches.
and wherein the powder particles for the formation of the first component region and the powder particles for the formation of the second component region are different, 
and/or are additively deposited under such different conditions that different structures of the deposited material are produced in the first component region and in the second component region (Page 1193 Experimental procedures; specific areas of powder layer are melted with a higher energy output).
Page 1193 Experimental procedures teaches that specific areas of powder layer are melted with a higher energy output or in other words different component regions were produced under different conditions. Please see the claim interpretation above for interpretation on use of the term “and/or”.

Regarding claim 2, Ge teaches teaches a method according to claim 1, wherein:
during the additive manufacture, the component is built up layer-by-layer (Page 1193 Experimental procedures; melt powder layer by layer) onto a substrate (stainless steel plate used as the substrate) or a previously produced part of the component,
wherein a 3layer-by-layer construction by layerwise deposition welding
or layerwise melting of powder material with an energy-rich beam (Page 1193 Experimental procedures; electron beam used to preheat and selectively melt powders layer by layer) and layerwise solidifying of the molten powder (molten pools remain in chamber to cool down to room temperature).


Regarding claim 3, Ge teaches teaches a method according to claim 2, wherein:
wherein the energy-rich beam is a laser beam or an electron beam (Page 1193 Experimental procedures; electron beam).

	Regarding claim 5, Ge teaches a method according to claim 1, wherein:
the different conditions for melting the powder comprise at least one item from the following group: different heating energy, different beam energy, different melting temperatures, different melting rates, different preheating times, different holding times in the molten state, different cooling conditions, different cooling rates, different temperature gradients, different ambient pressures, and different deposition rates (Page 1193 Experimental procedures; specific areas of powder layer are melted with a higher energy input, or with different beam energy).
Page 1193 Experimental procedures teaches that the different conditions for melting the powder comprise of different beam energy. Please see the claim interpretation above for interpretation on use of the term “and/or”.

Regarding claim 7, Ge teaches a method according to claim 1, wherein:
the different powder particles and/or the different conditions for melting the powder (Page 1193 Experimental procedures; different kinds of powder)
Page 1193 Experimental procedures teaches different powder particles. Please see the claim interpretation above for interpretation on use of the term “and/or”.
during the production of the first and/or the second component region are varied over the corresponding first and/or second component region and/or in the transition region between the first and second component region so that a gradient of material with varying property profile is deposited in the corresponding first and/or second component region and/or in the transition region (Page 1193 Experimental procedures; different kinds of powder are used to fabricate functionally gradient materials).
Page 1193 Experimental procedures teaches that during the production of the component regions, different powder is used to fabricate functionally gradient materials. Functionally gradient materials have varying property profiles.

Regarding claim 8, Ge teaches a method according to claim 1, wherein:
the property profile of the first component region has an improved fatigue strength than that in the second component region and/or in that the property profile in the second component region has a higher creep resistance than in the first component region (Page 1194 Results and discussion; different components have different compositions and transitions and so different mechanical properties).
Components with different chemical compositions and mechanical properties also have differing creep resistance and/or fatigue strength.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.), in view of Casper (US 20170297101 A1).
	Regarding claim 4, Ge teaches a method according to claim 1.
	Ge fails to teach a method for producing a component of a turbomachine wherein:
prior to the melting, a preheating of the powder material is carried out by radiant heating or inductive heating.
Casper teaches a method for manufacturing a metallic portion of a component, in particular a component of a turbomachine including the steps of fusing material layers by means of a high-energy beam (Paragraph 9), wherein:
prior to the melting (Paragraph 15; prior to fusion and/or sintered layer by layer), a preheating of the powder material is carried out by radiant heating or inductive heating (Paragraph 29; before local layer-by-layer fusing, an inductive preheating of powder layer is form a further portion of the component layer).
Paragraph 29 teaches inductive heating. Please see the claim interpretation above for interpretation on use of the term “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of Casper and added inductive preheating of the powder layer. This would have been done to prevent hot cracking during manufacture of the component, in particular when processing high-temperature alloys (Paragraph 5).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.), in view of El-Wardany (US 20140255198 A1).
Regarding claim 6, Ge teaches a method according to claim 1.
Ge fails to teach a method for producing a component of a turbomachine wherein:
the component is formed of a metal alloy of the same chemical composition in the first component region and in the second component region
El-Wardany teaches a process of fabricating a turbine disk through additive manufacturing (Paragraph 71), wherein:
the component is formed of a metal alloy (Paragraph 49) of the same chemical composition in multiple regions and layers (Paragraph 72).
	El-Wardany teaches a method of creating a turbine component using a single powder, and thus a single chemical composition, while also creating a formation of component from a material with the same chemical composition with different formation of properties over the component being obtainable (Paragraph 72). Paragraph 61 teaches that the powder layers may be varied by utilizing a powder material of different size or varying the amount of energy to melt the powder material, but the chemical composition of the powder and that of the final product remains the same. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of El-Wardany and add an alternative method of not changing the chemical composition of the alloy being used but the use different sizes of the powder material or varying amounts of energy to melt the powder material to create the differing properties between the first and second components. This would be done to reduce processing costs and time while enhancing overall material properties (Paragraph 72).

9 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.), in view of Cetel (US 5451142 A).
Regarding claim 9, Ge teaches a method according to claim 1.
Ge fails to teach a method for producing a component of a turbomachine wherein:
the component is a blade of a turbomachine, 
The additive manufacturing of a blade of a turbomachine is known in the art as evidenced by paragraph 10 and Figure 7 of Jones (US 20180023400 A1). Figure 7 also shows that an airfoil and a root comprise the blade.
in particular a rotating blade 
It is well known in the art that turbomachine blades are capable of rotating.
wherein the first component region comprises the blade root and the second component region comprises the region of an inner and/or outer shroud and/or the region of the blade element and/or the transition region between shroud and blade element.
Cetel teaches that the conditions for producing desirable conditions for the airfoil are not the same conditions that are needed to produce desirable attachment properties for the root portion of the blade (Column 1 Lines 49-63).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of Cetel and change the alloy compositions so that a first component region comprising the blade root and a second component region comprising the airfoil, a region of the blade element, are deposited under different conditions (in specific with different laser power as taught by Ge) so that different and desirable structures are produced in the first and second component regions.


Ge fails to teach a method for producing a component of a turbomachine wherein:
a fine-grained structure with fine depositions, in, is formed in the first component region, and/or a coarse- grained structure with coarse depositions, is formed in the second component region.
Cetel teaches a blade for the turbine section of a turbine engine, wherein said blade contains:
 a fine-grained structure with fine depositions (Column 2 Lines 61 – 68; thin zone of fine grains), in, is formed in the first component region (Column 2 Lines 61 – 68; blade root), and/or a coarse- grained structure with coarse depositions, is formed in the second component region.
Column 2 Lines 61-68 teach a thin zone of fine grains formed at the surface of the blade root. Please see the claim interpretation above for interpretation on use of the term “and/or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of Cetel and produced a component of the turbomachine with fine-grained deposition in the first component region. This would be done so that the component would have excellent attachment strength and excellent resistance to the initiation of fatigue cracks during use of the part in a modern turbine engine (Column 3 Lines 1-9).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. Procedia Engineering 81 (2014): 1192-1197.), in view of Corsmeier (US 10710159 B2).
Regarding claim 10, Ge teaches a method according to claim 1.
Ge fails to teach a method for producing a component of a turbomachine wherein:
the component is formed of an Fe-, Co- or Ni- based superalloy.
Corsmeier teaches an apparatus for a powder-based additive manufacturing (abstract), wherein:
the component is formed of an Fe-, Co- or Ni- based superalloy (Column 7 Lines 4-19; cobalt or nickel based superalloy).
Column 7 Lines 4-19 teach cobalt and nickel based superalloy have suitable strength at elevated temperatures of operation in a turbine. Please see the claim interpretation above for interpretation on use of the term “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of Corsmeier and have the component be formed of a cobalt or a nickel based superalloy. Corsemeir teaches that a superalloys formed of cobalt or nickel are suitable powder materials which may be used for the additive manufacturing process (Column 7 Lines 4-19). One of ordinary skill the art would be capable of replacing the titanium and aluminum alloy taught in Ge, which Corsemeir also teaches are suitable powder material (Column 7 Lines 4-19), with that of a cobalt or nickel based superalloy.

Regarding claim 12, Ge teaches a method according to claim 1, wherein:
the component is fabricated in one piece by additive manufacture, 
It is well known in the art that creating the airfoil and root portions separately results in various issues involved with combining the two including difficulty of quality inspection, inability to produce grain sizes that are of optimum attachment properties, and difficulty of controlling complicating melting and solidification processes at the interface as evidenced by Column 2 Lines 21-33 of Cetel (US 5451142 A).
The component would have thus been created in one piece by additive manufacturing to avoid these issues.
wherein the component comprises at least one first component region that has a first property profile and at least one second component region that has a second property profile, which is different from the first property profile wherein first and second component regions have different micro structural formations (1193 Experimental procedures; specific areas of powder layer were melted with a higher energy input);
Different components are melted in different ways so that different components would have different microstructures.
Ge fails to teach a method for producing a component of a turbomachine wherein:
the component is made of an Fe-, Co- or Ni-based superalloy
Corsmeier teaches an apparatus for a powder-based additive manufacturing, wherein:
the component is made of an Fe-, Co- or Ni-based superalloy (Column 7 Lines 4-19; cobalt or nickel based superalloy)
Column 7 Lines 4-19 teach cobalt and nickel based superalloy have suitable strength at elevated temperatures of operation in a turbine. Please see the claim interpretation above for interpretation on use of the term “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of Corsmeier and have the component be formed of a cobalt or a nickel based superalloy. Corsemeir teaches that a superalloys formed of cobalt or nickel are suitable powder materials which may be used for the additive manufacturing process (Column 7 Lines 4-19). One of ordinary skill the art would be capable of replacing the titanium and aluminum alloy taught in Ge, which Corsemeir also teaches are suitable powder material (Column 7 Lines 4-19), with that of a cobalt or nickel based superalloy.

Claim 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Ge et al (“Effect of process parameters on microstructure of TiAl alloy produced by electron beam selective melting”. .
Regarding claim 13, Ge as modified teaches a method according to claim 12.
Ge fails to teach a method for producing a component of a turbomachine:
wherein the component is a blade of a turbomachine;
The additive manufacturing of a blade of a turbomachine is known in the art as evidenced by paragraph 10 and Figure 7 of Jones US 20180023400 A1. Figure 7 also shows that an airfoil and a root comprise the blade.
wherein the first component region comprises the blade root and the second component 6region comprises the region of an inner and/or outer shroud and/or the region of the blade element and/or the transition region between shroud and blade element.
Cetel teaches that the conditions for producing desirable conditions for the airfoil are not the same conditions that are needed to produce desirable attachment properties for the root portion of the part (Column 1 Lines 49-63).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of Cetel and change the alloy compositions so that a first component region comprising the blade root and a second component region comprising a region of the blade element are deposited under different conditions (in specific with different laser power as taught by Ge) so that different and desirable structures are produced in the first and second component regions.

Regarding claim 14, Ge as modified teaches a method according to claim 12.
Ge fails to teach a method for producing a component of a turbomachine:
the property profile of the first component region has an improved fatigue strength than that in the second component region and/or in that the property profile in the second component region has a higher creep resistance than in the first component region.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of Cetel and use fine grains to make up the surface root of the blade (Column 5 Lines 11-18). This would be done so that the component would have excellent attachment strength and excellent resistance to the initiation of fatigue cracks during use of the part in a modern turbine engine (Column 3 Lines 1-9).
Cetel teaches that the grains that make up the zone of fine grains at the blade root according to this invention are considerably smaller by a least one order of magnitude, and typically smaller by two orders of magnitude (Column 5 Lines 55-68).
It is well known in the art that larger grains result in improved creep life while smaller grains enable increased fatigue resistance as is evidenced by Paragraph 7 of Sharon US 20180200798 A1. As such, the fine grains in the blade root would give the blade root an improved fatigue strength when compared to the rest of the blade.
Please see the claim interpretation above for interpretation on use of the term “and/or”.

Regarding claim 15, Ge as modified teaches a method according to claim 12.
Ge as modified fails to teach a method for producing a component of a turbomachine wherein:
a fine-grained structure with fine depositions, in, is formed in the first component region, and/or a coarse- grained structure with coarse depositions, is formed in the second component region.
Cetel teaches a blade for the turbine section of a turbine engine, wherein said blade contains:
a fine-grained structure with fine depositions (Column 2 Lines 61 – 68; thin zone of fine grains), in, is formed in the first component region (Column 2 Lines 61 – 68; blade root), and/or a coarse- grained structure with coarse depositions, is formed in the second component region.
Column 2 Lines 61-68 teach a thin zone of fine grains formed at the surface of the blade root. Please see the claim interpretation above for interpretation on use of the term “and/or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Ge to incorporate the teachings of Cetel and produced a component of the turbomachine with fine-grained deposition in the first component region. This would be done so that the component would have excellent attachment strength and excellent resistance to the initiation of fatigue cracks during use of the part in a modern turbine engine (Column 3 Lines 1-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ENGELI (US 20160151860 A1) - Coarse grain structure for wing 
LEVIN (US 20170239720 A1) - iron based alloy
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./               Examiner, Art Unit 3761                      

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761